763 N.W.2d 38 (2009)
In re Petition for DISCIPLINARY ACTION AGAINST William F. JONES, a Minnesota Attorney, Registration No. 146444.
No. A08-2297.
Supreme Court of Minnesota.
March 26, 2009.

ORDER
On December 30, 2008, the Director of the Office of Lawyers Professional Responsibility filed a petition for disciplinary action alleging that respondent William F. Jones had committed professional misconduct warranting public discipline following respondent's felony conviction for filing a false federal income tax return, a violation of Minn. R. Prof. Conduct 8.4(b) and (c). With the petition for disciplinary action, the Director filed a stipulation for discipline in which respondent admitted the allegations of the petition and waived his procedural rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR). The parties jointly recommended that the appropriate discipline is an extension for a minimum of three years of respondent's current suspension.
We have stated that the presumptive discipline for a felony conviction is disbarment. See In re Perez, 688 N.W.2d 562, 567-69 (Minn.2004). By order filed on January 21, 2009, we ordered the parties to show cause why respondent should not be disbarred and to provide the court with additional information about the circumstances of respondent's conviction. The parties filed supplemental memoranda on February 5 and 11, 2009, explaining that respondent's felony conviction results from the filing of a single federal tax return and is unrelated to respondent's practice of law, and stating that no clients or client funds were involved.
Based upon all the files, records, and proceedings in the case,
IT IS HEREBY ORDERED that respondent William F. Jones is indefinitely suspended from the practice of law with no right to petition for a minimum of three years from the date of filing of this order. Reinstatement is conditioned upon compliance with Rule 18(a)-(d), RLPR. Reinstatement is further conditioned upon successful completion of the professional responsibility portion of the state bar examination and satisfaction of continuing legal education requirements pursuant to Rule 18(e), RLPR, and upon successful completion of the terms of any conditions of probation imposed in the criminal matter in which respondent was convicted. Respondent shall comply with Rule 26, RLPR, and shall pay $900 in costs pursuant to Rule 24(d), RLPR.
BY THE COURT:
/s/ Alan C. Page
Associate Justice
*39